Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 19, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149246-7                                                                                              Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  MICHAEL LEGO and PAMELA LEGO,                                                                            David F. Viviano,
           Plaintiffs-Appellees,                                                                                       Justices

  v                                                                  SC: 149246
                                                                     COA: 312392
                                                                     Wayne CC: 12-007085-NO
  JAKE LISS,
                 Defendant-Appellant.

  _________________________________________/
  MICHAEL LEGO and PAMELA LEGO,
           Plaintiffs-Appellees,
  v                                                                  SC: 149247
                                                                     COA: 312406
                                                                     Wayne CC: 12-007085-NO
  JAKE LISS,
                 Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 27, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether, and if so to what degree, a defendant governmental actor’s mental
  state or level of culpability is relevant to determining what constitutes normal, inherent,
  and foreseeable risks of the firefighter’s or police officer’s profession, under MCL
  600.2966; and (2) whether the defendant’s alleged violation of numerous departmental
  safety procedures is relevant to determining whether the shooting in this case was one of
  the normal, inherent and foreseeable risks of plaintiff Michael Lego’s profession. In
  addressing the first issue, the parties shall also address whether, and if so to what extent,
  MCL 600.2967 informs the interpretation of MCL 600.2966.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 19, 2014
         t1216
                                                                                Clerk